Judgment and orders unanimously affirmed, with ebsts. Considering the history of the legislation upon the question involved,† the reasons advanced as justifying the law preventing theft and protecting the public from fraud, and in view of other similar legislation now upon the statute books and the decisions of our courts upon this and kindred subjects, we are of opinion that the acts in question tend to protect the safety and welfare of the community, and are within the rule laid down, by the Court of Appeals in Ives v. South Buffalo R. Co. (201 N. Y. 301). Present — Kelly, P. J., Rich, Jaycox, Kelby and Young, JJ.

 See Laws of 1918, chap. 179, amdg. Consolidation Act (Laws of 1882, chap. 410), § 1991 — [Rep.